DETAILED ACTION
1.    This communication is responsive to the amendment, filed April 13, 2021.
2.    Claims 1-20 are pending in this application. Claims 1, 14 are independent claims. This action is made Final.
3.    The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
5.  Applicant’s arguments, with respect to the amendment filed on April 13, 2021 with respect to claims 1-20 have been fully considered and are addressed below.

The applicant argues: 
1. The *Core Wireless* decision determined GUI interfaces like this invention to be *improvements*. 

On page 13, Applicant is arguing that their segment-generation-user interface “improves efficiency and rapidity of visualizing a bias score over a conventional system” and that it “provides a technical solution to a technical problem”.



On page 15, the applicant argues that the claimed technology increases efficiency with which users can navigate through various views and windows.

Specifically, the *Core Wireless* decision stated that GUIs that improve navigation efficiency are *improvements*, and this invention improves navigation efficiency.

This invention improves navigation efficiency by putting lots of options on the same UI, therefore, a user doesn’t have to go to other menus/windows to access these options.

Therefore, the 101 rejection analysis is flawed.


The examiner responds: 
1. The examiner respectfully disagrees.

Regarding the applicant’s argument on page 13 of *improving efficiency of configuring and generating user segments*. However, the claims are directed to displaying the result of the generated segments and bias score, there is nothing in the claims that indicates there is some improvement to efficiency of configuring and generating user segments.

nothing in the claims that indicates there is some improvement to efficiency of configuring and generating user segments. There is also no mention in the claims of integration of “bias detection modules” as argued. 

Regarding the applicant’s argument on page 15 that the *claimed technology increases efficiency with which users can navigate through various views and windows*, however there is nothing in the claims that reflects *various views and windows*, instead in the independent claims there is one static display of the results of determining the segment/bias score, etc.

The applicant’s claims appear closer to Trading Techs, (see MPEP 2106.05(a)(I): Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:… viii. Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). 

In that decision it was found that merely providing a trader with new or different information in an existing trading screen is not a technical solution to a technical problem in that it instead focuses on improving the trader, not the functioning of the computer. The tool on which it operates is a generic computer, and the way the information was displayed does not improve the functioning of the computer, make it operate more efficiently, nor solve any technical problem. 


So, this suggests that like the Trading Tech decision, the applicant is merely adding new information to existing GUIs.

Additionally:
a. The applicant’s specification does not mention *navigational efficiency*. 

b. The applicant’s specification does not mention any improvements over prior arts.

c. The applicant has not provided any proof that the applicant’s invention achieves *navigational efficiency*.

d. It’s not clear what aspect of the user’s interface the applicant means is *navigational efficiency* (e.g. a single window or proximity of options, or plurality of options).

e. The *Core Logic* decision is regarding smaller screen devices where *navigational efficiency* is an improvement over other small screen devices. However, the applicant’s device is not small screen, and with regards to large screen devices, it’s not clear if the applicant’s invention achieves navigational efficiency over various configurations options available on large screen devices, such as a split-screen windows.



Hughes is analogous art of graphing bias on a user interface [Fig 8], and Hughes shows a plurality of user interface options and a graph. 

So, the applicant’s user interface does not appear to have *navigational efficiency* over the prior art.

The applicant argues: 
2. The claim language of *providing for display* makes the applicant’s claim language not a mental process, since a mental process cannot *provide for display*. So, the 101 rejection is flawed.

The examiner responds: 
2. The examiner respectfully disagrees.

“provide for display” is insignificant, extra-solution activity.

See MPEP 2106.05(G)
INSIGNIFICANT EXTRA-SOLUTION ACTIVITY

“Another consideration when determining whether a claim recites significantly more is whether the additional elements add more than insignificant extra-solution activity to the judicial 

 “providing, for display” is a well-known method for providing data and is recited at a high level of generality. 


The applicant argues:
3. Regarding claim 1, the examiner did not address a 112f invocation of “step for determining a bias score”.

The examiner responds: 
3. The examiner agrees.

The applicant’s specification [0046] states that instructions when executed by a processor generate a bias score.

So, the applicant’s structure is a processor.

The applicant argues:
4. The cited art fails to teach or suggest providing the newly amended claim language of “for display within a segment-generation-user interface, a segment visualization for a segment of users selected for a proposed action together with a bias-detection option selectable for user-selected characteristic of users within the segment of users”.

The examiner responds: 
4. The examiner agrees.

However Rosenberg Fig 3 shows a user entered, “What is your favorite movie?” into the bias detection option prompt bar. 

Rosenberg Fig 3 how a user selects a response to the bias detection option of a user’s favorite movie, which is a personal characteristic of a user.

Rosenberg Fig 4 shows generating an individual and group bias scores for the movie “Gremlins”, based on the responses to the bias detection option of “What is your favorite movie?”.

So, Rosenberg teaches generating an individual and group bias scores for the segment of users based on a user-selected characteristic of a user within the segment of users.

However, Rosenberg does not teach *based on a user-selected characteristic of users*.

However, it seem would very obvious that Rosenberg’s bias detection option of asking users a question could include asking users a question about characteristics common to a plurality of users, rather than a single user’s characteristic. 


The examiner cites the new art of Hughes et. al. (“Hughes”, US 2014/0278912).

Hughes is analogous art of bias determination within a user interface [abstract].

Hughes Fig 8 shows user selection options of age, and gender with a graph on a single interface.

Hughes [0018] “FIG. 8 shows an exemplary user interface whereby a user enters parameters that guide an online advertising campaign and is directly presented with an estimated resultant GRP quantity and an estimated cost for the campaign”

Hughes [abstract] “A broader base of polarized viewers is then characterized for age and gender bias, and their propensity to visit a polarized MP is rated”

Hughes [0023] “To accomplish this, a truth set of viewers with known characteristics is first established and then compared with historic and current media viewing activity to determine a degree of polarity for different Media Properties (MPs)--typically websites offering ads--with respect to gender and age bias. A broader base of polarized viewers is then characterized for age and gender bias, and their propensity to visit a polarized MP is rated. Based on observed and 

Thus, Hughes teaches determining a user polarization rating with respect to gender and age bias to determine GRPs (Gross rating points).

Hughes Fig 9a shows graphing GRP (gross rating points) with respect to user polarization which includes gender and age bias.

Thus, Highes teaches generating bias scores for the segment of users based on a user-selected characteristic of users within the segment of users.

The applicant argues: 
5.  The cited art fails to teach or suggest providing “for display within the segment-generation-user interface, a modified segment visualization indicating a distribution of users within the segment of users according the user-selected characteristic”.

The examiner responds: 
5. The examiner respectfully disagrees.

Restrepo Conde [Fig 5a] teaches a bias score visualization for a group of users.



Rosenberg Fig 3 how a user selects a response to the bias detection option of a user’s favorite movie, which is a personal characteristic of a user.

Rosenberg Fig 4 shows generating an individual and group bias scores for the movie “Gremlins”, based on the responses to the bias detection option of “What is your favorite movie?”.

So, Rosenberg teaches generating an individual and group bias scores for the segment of users based on a user-selected characteristic of a user within the segment of users.

Rosenberg [Fig 3] shows a bias detection option for “What movie should we see tonight?”, and a modified bias detection option question of Rosenberg [Fig 5] “What’s the best tv show of recent years?”.

Thus, a *modification* can simply be to repeat the poll over again and generate new distribution.

The examiner is always available for interviews.




CLAIM INTERPRETATION

6.    The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. -An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA 35 U.S.C. 112, sixth paragraph: An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.    The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) orpre-AIA  35 U.S.C. 112, sixth paragraph:

(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: claim 1 recites “performing a step for determining”.

Because this claim limitation are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The applicant’s specification [0046] states that instructions when executed by a processor generate a bias score. So, the applicant’s structure is a processor.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g.,by 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining a bias indicator visualization for a segment of users.  The limitations of determining a bias indicator visualization for a segment of users, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 

That is, other than reciting “digital medium environment”, “computer-implemented method”, “computer networks” nothing in the claim precludes the steps from being practically performed in the mind. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within 

 This judicial exception is not integrated into a practical application. The “digital medium environment”, “computer-implemented method”, “computer networks” represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.

 The limitations of “providing for display … a segment visualization” and “providing for display … a segment visualization” represent insignificant extra-solution activity because they’re merely data gathering. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016) and the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016).
Even when viewed in combination, the additional elements do no more than automate the mental processes that the user to perform (e.g., mental determination of a user’s bias) using the computer components as a tool. While this type of automation improves of users  (by minimizing or eliminating the need for mentally determining user bias), there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to 
 
Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “digital medium environment”, “computer-implemented method”, “computer networks” are well-known computer components for providing data and are recited at a high level of generality.  The “digital medium environment”, “computer-implemented method”, “computer networks” are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. 

The other additional elements of “providing for display … a segment visualization” and “providing for display … a segment visualization” are well-known methods for providing data well-known example of a company using this business model. Amazon enables the users of its web portal to publish product reviews and product ratings. Another well-known example of review- and rating-based business model is eBay.com. This company enables an on-line marketplace where participants--both buyers and sellers--can rate each other based on the transactions conducted in that marketplace. Similarly, Nextag.com enables the users of its website to leave reviews and ratings for both sellers and products. Other examples of such services abound”. Thus, well-known review sites display user segments per product, which includes reviews for the product and excludes reviews for other products. These reviews contain user options to enter and publish reviews. These reviews contain user product ratings (bias). Thus, “providing for display … a segment visualization” and “providing for display … a segment visualization” are well-known methods. Therefore, the claim is not patent eligible.

9.	Claims 2-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining a visualization for a segment of users.  The limitations of determining a visualization for a segment of users, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.

That is, other than reciting “computer-implemented method” nothing in the claim precludes the steps from being practically performed in the mind. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

 This judicial exception is not integrated into a practical application. The “computer-implemented method” represents no more than mere instructions to apply the judicial exception on a computer. This limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. 

The limitations of “providing for display … the modified segment visualization”, “providing, for display …. user characteristic options”, “providing, for display ….reduce-bias option” represent insignificant extra-solution activity because they’re merely data gathering. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016) and the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016).

Even when viewed in combination, the additional elements do no more than automate the mental processes that the user to perform (e.g., mental determination of a user’s bias) using the computer components as a tool. While this type of automation improves of users  (by minimizing 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “computer-implemented method” is well-known computer components for providing data and are recited at a high level of generality.  The “computer-implemented method” is best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. 

well-known example of a company using this business model. Amazon enables the users of its web portal to publish product reviews and product ratings. Another well-known example of review- and rating-based business model is eBay.com. This company enables an on-line marketplace where participants--both buyers and sellers--can rate each other based on the transactions conducted in that marketplace. Similarly, Nextag.com enables the users of its website to leave reviews and ratings for both sellers and products. Other examples of such services abound”. Thus, well-known review sites display user segments per product, which includes reviews for the product and excludes reviews for other products. These reviews contain user options to enter and publish reviews. These reviews contain user product ratings (bias). Thus, “providing for display … the modified segment visualization”, “providing, for display …. user characteristic options”, “providing, for display ….reduce-bias option” are well-known methods for providing segment of review rating options that increase or reduce bias aggregate bias for a product. Therefore, the claim is not patent eligible.

10.	Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The limitations of determining a bias indicator visualization for a segment of users, as drafted, is a process that, under its broadest reasonable 

That is, other than reciting “non-transitory computer readable medium”, and “processor” nothing in the claim precludes the steps from being practically performed in the mind. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

 This judicial exception is not integrated into a practical application. The “non-transitory computer readable medium”, and “processor” represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. 

The limitations of “providing for display … a segment visualization” and “providing for display … a modified segment visualization” represent insignificant extra-solution activity because they’re merely data gathering. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 

Even when viewed in combination, the additional elements do no more than automate the mental processes that the user to perform (e.g., mental determination of a user’s bias) using the computer components as a tool. While this type of automation improves of users  (by minimizing or eliminating the need for mentally determining user bias), there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a non-transitory computer readable 

The other additional elements of “providing for display … a segment visualization” and “providing for display … a modified segment visualization” are well-known methods for providing data and is recited at a high level of generality. Providing data for display is merely data gathering on a user interface. Weiser (“Weiser”, US 2008/0097835) [Fig 2a] shows a list (segment) of users with respective ratings (bias).  Weiser [0002] “Amazon.com is one well-known example of a company using this business model. Amazon enables the users of its web portal to publish product reviews and product ratings. Another well-known example of review- and rating-based business model is eBay.com. This company enables an on-line marketplace where participants--both buyers and sellers--can rate each other based on the transactions conducted in that marketplace. Similarly, Nextag.com enables the users of its website to leave reviews and ratings for both sellers and products. Other examples of such services abound”. Thus, well-known review sites display user segments per product, which includes reviews for the product and excludes reviews for other products. These reviews contain user options to enter and publish reviews. These reviews contain user product ratings (bias). Thus, “providing for display … a segment visualization” and “providing for display … a bias indicator and a modified segment visualization” are well-known methods. Therefore, the claim is not patent eligible.


That is, other than reciting “processor” nothing in the claim precludes the steps from being practically performed in the mind. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

 This judicial exception is not integrated into a practical application. The “processor” represents no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. 

The limitations of “providing for display ….excluded segments”, “providing for display … a modified excluded segment”, “providing, for display …. user characteristic options” represent insignificant extra-solution activity because they’re merely data gathering. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant 

Even when viewed in combination, the additional elements do no more than automate the mental processes that the user to perform (e.g., mental determination of a user’s bias) using the computer components as a tool. While this type of automation improves of users  (by minimizing or eliminating the need for mentally determining user bias), there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. 


The other additional elements of “providing for display ….excluded segments”, “providing for display … a modified excluded segment”, “providing, for display …. user characteristic options” are well-known methods for providing data and is recited at a high level of generality. Providing data for display is merely data gathering on a user interface. Weiser (“Weiser”, US 2008/0097835) [Fig 2a] shows a list (segment) of users with respective ratings (bias).  Weiser [0002] “Amazon.com is one well-known example of a company using this business model. Amazon enables the users of its web portal to publish product reviews and product ratings. Another well-known example of review- and rating-based business model is eBay.com. This company enables an on-line marketplace where participants--both buyers and sellers--can rate each other based on the transactions conducted in that marketplace. Similarly, Nextag.com enables the users of its website to leave reviews and ratings for both sellers and products. Other examples of such services abound”. Thus, well-known review sites display user segments per product, which includes reviews for the product and excludes reviews for other products. These reviews contain user options to enter and publish reviews. These reviews contain user product ratings (bias). Thus, “providing for display ….excluded segments”, “providing for display … a modified excluded segment”, “providing, for display …. user characteristic options” are well-known methods. Therefore, the claim is not patent eligible.

12.	Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining a bias indicator visualization for a segment of users.  The limitations of determining a bias indicator visualization for a segment of users, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 

That is, other than reciting “a non-transitory computer readable medium”, “processor” nothing in the claim precludes the steps from being practically performed in the mind. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

 This judicial exception is not integrated into a practical application. The “non-transitory computer readable medium”, “processor” represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. 



Even when viewed in combination, the additional elements do no more than automate the mental processes that the user to perform (e.g., mental determination of a user’s bias) using the computer components as a tool. While this type of automation improves of users  (by minimizing or eliminating the need for mentally determining user bias), there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “non-transitory computer readable medium”, “processor” are well-known computer components for providing data and are recited at a high level of generality.  The “non-transitory computer readable medium”, “processor” are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. 

The other additional elements of “providing for display … a segment visualization” and “modify the segment of users”, “providing for display … a modified segment visualization” are well-known methods for providing data and is recited at a high level of generality. Providing data for display is merely data gathering on a user interface. Weiser (“Weiser”, US 2008/0097835) [Fig 2a] shows a list (segment) of users with respective ratings (bias).  Weiser [0002] “Amazon.com is one well-known example of a company using this business model. Amazon enables the users of its web portal to publish product reviews and product ratings. Another well-known example of review- and rating-based business model is eBay.com. This company enables an on-line marketplace where participants--both buyers and sellers--can rate each other based on the transactions conducted in that marketplace. Similarly, Nextag.com enables the users of its website to leave reviews and ratings for both sellers and products. Other examples of such services abound”. Thus, well-known review sites display user segments per product, which Therefore, the claim is not patent eligible.

13.	Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining data associated with a visualization for a segment of users.  The limitations of recites determining data associated with a visualization for a segment of users, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.

That is, other than reciting “processor” nothing in the claim precludes the steps from being practically performed in the mind. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

 This judicial exception is not integrated into a practical application. The “processor” represents no more than mere instructions to apply the judicial exception on a computer. This limitation can 

The limitation of “providing, for display ….a bias-detection option”, “provide for display, an excluded segment”, and “providing, for display ….a modified segment visualization” represent insignificant extra-solution activity because they’re merely data gathering. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016) and the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016).

Even when viewed in combination, the additional element does no more than automate the mental processes that the user to perform (e.g., mental determination of a user’s bias) using the computer components as a tool. While this type of automation improves of users  (by minimizing or eliminating the need for mentally determining user bias), there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “processor” is a well-known computer component for providing data and are recited at a high level of generality.  The “processor” is
at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. 

The other additional elements of “providing, for display ….a bias-detection option”, “provide for display, an excluded segment”, and “providing, for display ….a modified segment visualization” are well-known methods for providing data and is recited at a high level of generality. Providing data for display is merely data gathering on a user interface. Weiser (“Weiser”, US 2008/0097835) [Fig 2a] shows a list (segment) of users with respective ratings (bias).  Weiser [0002] “Amazon.com is one well-known example of a company using this business model. Amazon enables the users of its web portal to publish product reviews and product ratings. Another well-known example of review- and rating-based business model is eBay.com. This company enables an on-line marketplace where participants--both buyers and sellers--can rate each other based on the transactions conducted in that marketplace. Similarly, Nextag.com website to leave reviews and ratings for both sellers and products. Other examples of such services abound”. Thus, well-known review sites display user segments per product, which includes reviews for the product and excludes reviews for other products. These reviews contain user options to enter and publish reviews. These reviews contain user product ratings (bias). Thus, “providing, for display ….a bias-detection option”, “provide for display, an excluded segment”, and “providing, for display ….a modified segment visualization” are well-known methods. Therefore, the claim is not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as h4.	



14.	Claims 14-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 states “depicting a distribution of the modified segment of users according to the user-selected characteristic”. *the user-selected characteristic* lacks antecedent basis. The examiner assumes the applicant means *the user-selected characteristic of users*.

15.	Claims 15 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 states “comparing a first probability that users within the segment of users correspond to the user-selected characteristic with a second probability that users within the excluded segment of users correspond to the user-selected characteristic”. The multiple *the user-selected characteristic* lacks antecedent basis. The examiner assumes for both instances that the applicant means *the user-selected characteristic of users*.

16.	Claims 19 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 states “based on receiving the indication of the selection of the bias-detection option, provide, for display within the segment-generation-user interface^ a modified segment visualization indicating a distribution of users corresponding to the user-selected characteristic within the segment of users and a modified excluded segment visualization indicating an additional distribution of users corresponding to the user-selected characteristic within the excluded segment of users”. The multiple *the user-selected characteristic* lacks antecedent basis. The examiner assumes the applicant means *the user-selected characteristic of users*.


Claim Rejections - 35 USC § 102
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

18.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Restrepo Conde et. al. (“Restrepo Conde”, US 2020/0250561).

Claim 1:
Restrepo Conde teaches in a digital medium environment ([0001] “The present invention relates in general to computing systems”) for dynamically identifying and selecting a digital population segment (Fig 5a shows an interface with an identified and selected population on a social network graph item 550 of users 1-5, [0079] “In step 1, as in block 510, a social network graph 550 (e.g., social crowd-sourced graph) is defined of participants of crowdsourcing such as, for example, user 1-5, which may be in communication with a user 502. Each user (e.g., users 1-5) may be analyzed to identify one or more interactions with other users”) prior to distributing digital content across computer networks ([0066] “The analysis component 465 may identify a query or request from one or more of the crowd-sourced users 470A-N, 472A-B, and 474A-B such as, for example, "how is the Italian Food at restaurant A?" The analysis component 465 may collect a plurality of recommendations from the crowd-sourced users 470A-N, 472A-B, and 474A-B associated with a social graph”, thus, a plurality of users are identified prior to sending them a query)

Restrepo Conde teaches a computer-implemented method for efficiently visualizing biases for the digital population segments visualization within graphical user interfaces comprising (Restrepo Conde Fig 5a shows a distribution of users along with a bias score corresponding to their opinion regarding “Mexican Restaurant”, [0080] “block 520 indicates that types of communications for the topic of "Mexican restaurant" for user 2 indicates that user 2 dislikes spicy food and therefore has a negative bias (e.g., skewed bias) with an assigned negative bias score (e.g., -0.8)”) providing for display within a segment-generation-user interface a segment visualization  for a segment of users selected for a proposed action  (as discussed above in [0066] a plurality of users are identified and selected prior to sending a query to them for the action of getting their recommendations to a query)

Restrepo Conde teaches performing a step for determining a bias score representing a measure of bias for a characteristic within the segment of users selected for the proposed action; (Restrepo Conde [0079] “The user profile for user 2, for example, may indicate in each row of Table 504 general information, topics of experience/interest on social media and a user's network. Table 504 may indicate the name of the user, a profile, a summary, a bias (e.g., negative, positive, and/or neutral), and/or a bias score (e.g., negative value, positive value, or zero). For example, the user profile for user 504 may indicate general information that the user is a male, 35 years of age, having topics of experience/interest on social media relating to traveling to country A, and having a summary of a negative experience in country A. The bias towards country A is skewed as indicated with a bias score of negative 0.5 (e.g., -0.5). Alternatively, for example, no information is revealed pertaining to politics therefore there is a neutral bias towards the topic of politics and an assigned bias score of 0”. Thus, Restrepo Conde teaches analyzing a user’s characteristic data such as experience/interest, age, travel activity and political views to determining bias for a topic).

Restrepo Conde teaches providing for display within the segment-generation-user interface a bias indicator reflecting the bias score (Restrepo Conde Fig 5a shows a distribution of users along with a bias score corresponding to their opinion of “Mexican Restaurant”, [0067] “The bias component 485 may assign the bias score to each recommendation (e.g., metadata or data) from each of the crowd-sourced users”, [0070] “For example, crowd-sourced user 470B (e.g., a tier 1 social media friend or friend within a defined geographical distance) may be assigned a bias score indicating a positive or neutral position or preference given the previous comments relating to a like or preference for Italian food along with comments, pictures, and/or ratings of a particular favorite Italian restaurant”) and a modified segment visualization for the segment of users, the modified segment visualization indicating the characteristic associated with the bias score. (as discussed above, Restrepo Conde [0079] teaches analyzing a user’s characteristic data such as experience/interest, age, travel activity and political views in determining bias for a topic, (Fig 5a shows bias score, and summary information (modified user segment information) of “doesn’t like spicy food”, “neutral”, “no info” to summarize the opinion, [0080] “block 520 indicates that types of communications for the topic of "Mexican restaurant" for user 2 indicates that user 2 dislikes spicy food and therefore has a negative bias (e.g., skewed bias) with an assigned negative bias score (e.g., -0.8), [0070] “For example, crowd-sourced user 470B (e.g., a tier 1 social media friend or friend within a defined geographical distance) may be assigned a bias score indicating a positive or neutral position or preference given the previous comments relating to a like or preference for Italian food”)

Claim 2:
Restrepo Conde teaches providing for display within the segment-generation-user interface the modified segment visualization for the segment of users comprises providing the modified segment visualization indicating a distribution of users corresponding to the characteristic within the segment of users. (Fig 5a shows a distribution of 2 of 5 users that have a “neutral” summary information (modified user segment information) to summarize the bias, [0070] “For example, crowd-sourced user 470B (e.g., a tier 1 social media friend or friend within a defined geographical distance) may be assigned a bias score indicating a positive or neutral position or preference given the previous comments relating to a like or preference for Italian food”)


Claim 3:
Restrepo Conde teaches providing, for display within the segment-generation-user interface, user-characteristic options corresponding to characteristics of users within a user dataset.  (Restrepo Conde Fig 5b shows options “users associated with high deviance values – “biased” contributors and “users associated with static “central tendency values – high contributors, [0017] “Values that have a high deviance (distance) from central values are marked as outlier values, highlighted and or filtered. The users associated with high deviance values can be re-prioritized or filtered from the crowd-sourced framework. Users that are associated with static "central tendency" values may be ranked as high contributors (e.g., low deviance contributors)”, within the UI, the user has the option to select the group that this more outlier, or more central tendency, thus, the central tendency group option would reduce bias)

The modified Restrepo Conde teaches a machine-learning-segment-generation option for generating segments of users according to selected user-characteristic options (Restrepo Conde [0071] “the machine learning component 480 may learn and determine the central tendency value threshold according to according to the CSDO model”, thus, *may* is an option to do or not do something, as discussed above, Restrepo Conde [Fig 5b, 0017] show UI options to select the population) and based on receiving indications of selections of one or more of the user-characteristic options  (as discussed above, Restrepo Conde [Fig 5b, 0017] Fig 5b UI shows options for choosing the population based a response characteristic of users in a group such as whether users are outlier or more likely central tendency) and the machine-learning-segment-generation option, generating the segment of users selected for the proposed action using a segment-generation-machine-learning model (as discussed above, Restrepo Conde [0071] teaches the machine learning CSDO model”)


Claim 4:
Restrepo Conde teaches providing for display within the segment-generation-user interface a reduce-bias option to modify segments of users. (Restrepo Conde Fig 5b shows options “users associated with high deviance values – “biased” contributors and “users associated with static “central tendency values – high contributors, [0017] “Values that have a high deviance (distance) from central values are marked as outlier values, highlighted and or filtered. The users associated with high deviance values can be re-prioritized or filtered from the crowd-sourced framework. Users that are associated with static "central tendency" values may be ranked as high contributors (e.g., low deviance contributors)”, thus, within the UI, the user has the option to select the group that this more outlier, or more central tendency, thus, the central tendency group option would reduce bias)

Restrepo Conde teaches based on receiving an indication of a selection of the reduce-bias option, modifying the segment of users to reduce the bias score by at least one of adding users to the segment of users or excluding users from the segment of users. (as discussed above, Restrepo Conde Fig 5b, [0017] teaches within the UI, the user has the option to select the group that this more outlier, or more central tendency, thus, the  central tendency group option would reduce bias)


Claim Rejections - 35 USC § 103
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

20.	Claims 5, 7-14, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Restrepo Conde et. al. (“Restrepo Conde”, US 2020/0250561) in further view of Rosenberg (“Rosenberg”, US 2016/0170594) in further view of Hughes et. al. (“Hughes”, US 2014/0278912).

Claim 5:
([abstract] “Internet of Things (IoT) computing environment by a processor”, [0083] “computer readable medium or on a non-transitory machine-readable storage medium”)

Restrepo Conde teaches provide for display within a segment-generation-user interface a segment visualization for a segment of users selected (Restrepo Conde Fig 5a shows a distribution of users along with a bias score corresponding to their opinion regarding “Mexican Restaurant”, Restrepo Conde [0080] “block 520 indicates that types of communications for the topic of "Mexican restaurant" for user 2 indicates that user 2 dislikes spicy food and therefore has a negative bias (e.g., skewed bias) with an assigned negative bias score (e.g., -0.8)”) for a proposed action (Restrepo Conde [0066] “The analysis component 465 may identify a query or request from one or more of the crowd-sourced users 470A-N, 472A-B, and 474A-B such as, for example, "how is the Italian Food at restaurant A?" The analysis component 465 may collect a plurality of recommendations from the crowd-sourced users 470A-N, 472A-B, and 474A-B associated with a social graph”, thus, a plurality of users are identified prior to sending them a query)

Restrepo Conde teaches provide, for display within the segment-generation-user interface a bias indicator reflecting the bias score (Restrepo Conde Fig 5a shows a bias score per user, Restrepo Conde [0080] “block 520 indicates that types of communications for the topic of "Mexican restaurant" for user 2 indicates that user 2 dislikes spicy food and therefore has a negative bias (e.g., skewed bias) with an assigned negative bias score (e.g., -0.8)” ) and a modified segment (Restrepo Conde Fig 5a shows summary information (modified user segment information) of “doesn’t like spicy food”, “neutral”, “no info” to summarize the bias, Restrepo Conde [0080] “block 520 indicates that types of communications for the topic of "Mexican restaurant" for user 2 indicates that user 2 dislikes spicy food and therefore has a negative bias (e.g., skewed bias) with an assigned negative bias score (e.g., -0.8), Rosenberg Fig 5 item 404 shows “Gremlins” as the determined answer, Rosenberg [0099] In this instance, the target is "Gremlins", reflecting the swarm's collaborative will in response to the posed question: "What movie should we see tonight?" As shown in FIG. 4, the target is graphically displayed to each user on the screen of his or her computing device 104 (as controlled by the CIA software running on that device 104). In the embodiment shown, the graphical display includes the answer window 412 including the prefix text 402 "UNUM says:" along with the chosen target: "Gremlins".)

Restrepo Conde does not explicitly teach displaying the segment user interface together with a bias-detection option selectable for generating bias scores for the segment of users. However, Rosenberg is analogous art of displaying bias data on a user interface [Fig 4 items 406, 408]. Rosenberg [0140] “In FIG. 3, in the target area 206 the prompt bar 202, the ask button 228”. Thus, a bias detection option (ask button) can be displayed with a main display area, such as Restrepo Conde’s [Fig 5a] interface with a distribution of users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the bias determination user interface of Restrepo Conde with the bias determination user interface of 

The modified Restrepo Conde + Rosenberg teaches based on receiving an indication of a selection of the bias-detection option (Rosenberg [0140] “In FIG. 3, in the target area 206 the prompt bar 202, the ask button 228” to start a process to determine bias for a particular characteristic such as a political question)  generate a bias score representing a measure of group bias and a measure of individual bias corresponding to the user-selected characteristic of users within the segment of users (Rosenberg shows in Fig 408 “Your Synchronization” which is an individual bias relative to the group, [0107] “answer window 412 is the session synchronicity value score indication 408. The session user synchronicity value is a statistical indication of how well the particular user of this computing device 104 was aligned in his input with the swarm as a whole”, thus, “Your Sync score includes a measure of the individual and a measure of the group based on user responses)

The modified Restrepo Conde + Rosenberg does not explicitly teach that the bias-detection option for generating bias scores for the segment of users is based on a user-selected characteristic of users within the segment of users. Hughes is analogous art of bias determination within a user interface [abstract]. Hughes Fig 8 shows user selection options of age, and gender with a graph on a single interface. Hughes [0018] “FIG. 8 shows an exemplary user interface whereby a user enters parameters that guide an online advertising campaign and is directly presented with an estimated resultant GRP quantity and an estimated cost for the campaign”. age and gender bias, and their propensity to visit a polarized MP is rated”. Hughes [0023] “To accomplish this, a truth set of viewers with known characteristics is first established and then compared with historic and current media viewing activity to determine a degree of polarity for different Media Properties (MPs)--typically websites offering ads--with respect to gender and age bias. A broader base of polarized viewers is then characterized for age and gender bias, and their propensity to visit a polarized MP is rated. Based on observed and calculated parameters, a GRP total is then predicted and priced to a client/advertiser for an online ad campaign”. Thus, Hughes teaches determining a user polarization rating with respect to gender and age bias to determine GRPs (Gross rating points). Hughes Fig 9a shows graphing GRP (gross rating points) with respect to user polarization which includes gender and age bias. Thus, Highes teaches generating bias scores for the segment of users based on a user-selected characteristic of users within the segment of users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the bias determination user interface of the modified Restrepo Conde + Rosenberg with the bias determination user interface of Hughes so that users can determine optimal campaign spending strategies to make with respect to polarized (biased) consumers [Hughes Fig 9a shows a graph such that greater spending results in a flattening curve which produces less GRPs with respect to polarized (biased) users] with respect to various campaign goals such as % reach, budget, dates, inventory [Hughes Fig 8].


Claim 7:
(Restrepo Conde [0089] “processor”)  cause the computer system to determine the measure of individual bias by: identifying a user dataset comprising the segment of users selected for the proposed action and an excluded segment of users not selected for the proposed action; (Restrepo Conde Fig 5b shows options “users associated with high deviance values – “biased” contributors and “users associated with static “central tendency values – high contributors, [0017] “Values that have a high deviance (distance) from central values are marked as outlier values, highlighted and or filtered. The users associated with high deviance values can be re-prioritized or filtered from the crowd-sourced framework. Users that are associated with static "central tendency" values may be ranked as high contributors (e.g., low deviance contributors)”, thus, within the UI, the user has the option to select the group that this more outlier, or more central tendency, thus, the central tendency group option would reduce bias)

The modified Restrepo Conde + Rosenberg + Hughes teaches applying a classification algorithm to the user dataset to generate clusters of users from the user dataset based on characteristics corresponding to users within the user dataset, (as discussed above in Restrepo Conde [Fig 5b, 0017] the selectable option groups are distinguishable based on an outlier bias group or a group of users closer to “central tendency”)

The modified Restrepo Conde + Rosenberg + Hughes teaches wherein each cluster comprises a set of users sharing at least one common characteristic; (as discussed above in Restrepo Conde [0017] both groups have users with contributed opinions) and determining the measure of (as discussed above in Restrepo Conde [Fig 5b, 0017] the selectable option groups are distinguishable based on an outlier bias group or a group of users closer to “central tendency”)


Claim 8:
The modified Restrepo Conde + Rosenberg + Hughes teaches that, when executed by the at least one processor, (Restrepo Conde [0089] “processor”)

The modified Restrepo Conde + Rosenberg + Hughes teaches cause the computer system to generate the bias score representing the measure of group bias and the measure of individual bias (Rosenberg shows in Fig 408 “Your Sync which is an individual bias relative to the group, [0107] “answer window 412 is the session synchronicity value score indication 408. The session user synchronicity value is a statistical indication of how well the particular user of this computing device 104 was aligned in his input with the swarm as a whole”, thus, “Your Sync score includes a measure of the individual and a measure of the group based on user responses because it’s a score that is based on the individual relative to the group) by combining a weighted measure of group bias and a weighted measure of individual bias corresponding to the user-selected characteristic of users within the segment of users selected for the proposed action (Restrepo Conde [0069] “In one aspect, the bias score may be an assigned value, a percentage, and/or a value within a range of values for indicating a degree of bias towards a particular query or communication based on a collection of weighted values of a plurality of factors”, thus, the “Your Sync is relative weighted bias score based on weighted individual weighted responses)


Claim 9:
The modified Restrepo Conde + Rosenberg + Hughes teaches further comprising instructions that, when executed by the at least one processor, (Restrepo Conde [0089] “processor”) the computer system to determine that a bias exists by comparing the bias score to a bias-score threshold. (Restrepo Conde [0016] “Those of the plurality of recommendations having a bias score exceeding a central tendency value threshold may be identified, highlighted, and/or filtered according to a crowd-sourced deviation opinion (CSDO) model”)


Claim 10:
The modified Restrepo Conde + Rosenberg + Hughes teaches when executed by the at least one processor, (Restrepo Conde [0089] “processor”) cause the computer system to, based on receiving the indication of the selection of the bias-detection option for the characteristic, (Rosenberg [0140] “In FIG. 3, in the target area 206 the prompt bar 202, the ask button 228”. Thus, a user can ask an opinion of another user, as discussed above in [0079] Restrepo Conde teaches analyzing a user’s characteristic data such as experience/interest, age, travel activity and political views to determine bias for a topic based on the question option

(Restrepo Conde Fig 5a shows a distribution of users corresponding to their opinion of “Mexican Restaurant”, Restrepo Conde [0070] “For example, crowd-sourced user 470B (e.g., a tier 1 social media friend or friend within a defined geographical distance) may be assigned a bias score indicating a positive or neutral position or preference given the previous comments relating to a like or preference for Italian food”)


Claim 11:
 The modified Restrepo Conde + Rosenberg + Hughes teaches cause the computer system to: identify an excluded segment of users not selected for the proposed action from a user dataset; (Restrepo Conde Fig 5b shows options “users associated with high deviance values – “biased” contributors and “users associated with static “central tendency values – high contributors, [0017] “Values that have a high deviance (distance) from central values are marked as outlier values, highlighted and or filtered. The users associated with high deviance values can be re-prioritized or filtered from the crowd-sourced framework. Users that are associated with static "central tendency" values may be ranked as high contributors (e.g., low deviance contributors)”, thus, within the UI, the user has the option to select the group that this more outlier, or more central tendency, thus, the central tendency group option would reduce bias)

 (the user can simply change the Restrepo Conde Fig 5b, [0017] user population ask option to ask to a different group, and generate a distribution with the new group, not previously selected)

The modified Restrepo Conde + Rosenberg + Hughes teaches provide for display within the segment-generation-user interface a modified excluded segment visualization indicating an additional distribution of users corresponding to the user-selected characteristic within the excluded segment of users. (the user can simply change the Restrepo Conde Fig 5b, [0017]  user population ask option to ask to a different group, and generate a distribution with a group not selected in the first planned action of asking a first question)

Claim 12:
The modified Restrepo Conde + Rosenberg + Hughes teaches further comprising instructions that, when executed by the at least one processor, (Restrepo Conde [0089] “processor”) cause the computer system to: provide, for display within the segment-generation-user interface, user-characteristic options corresponding to characteristics of users within a user dataset , (Restrepo Conde Fig 5b shows options “users associated with high deviance values – “biased” contributors and “users associated with static “central tendency values – high contributors, [0017] “Values that have a high deviance (distance) from central values are marked as outlier values, highlighted and or filtered. The users associated with high deviance values can be re-prioritized or filtered from the crowd-sourced framework. Users that are associated with static "central tendency" values may be ranked as high contributors (e.g., low deviance contributors)”, thus, within the UI, the user has the option to select the group that this more outlier, or more central tendency, thus, the central tendency group option would reduce bias)

The modified Restrepo Conde + Rosenberg + Hughes teaches and a machine-learning-segment-generation option for generating segments of users according to selected user-characteristic options; (the applicant does not specify the option is user selected, Restrepo Conde [0071] “the machine learning component 480 may learn and determine the central tendency value threshold according to according to the CSDO model”, thus, *may* is an option to do or not do something)  and based on receiving indications of selections of one or more of the user-characteristic options and the machine-learning-segment-generation option, generate the segment of users selected for the proposed action using a segment-generation-machine-learning model. (as discussed above, Restrepo Conde [0071] teaches the machine learning CSDO model)

Claim 13 
The modified Restrepo Conde + Rosenberg + Hughes teaches executed by the at least one processor, (Restrepo Conde [0089] “processor”)  cause the computer system to modify the segment of users to reduce the bias score by at least one of adding users to the segment of users or excluding users from the segment of users  (Restrepo Conde Fig 5b shows options “users associated with high deviance values – “biased” contributors and “users associated with static “central tendency values – high contributors, [0017] “Values that have a high deviance (distance) from central values are marked as outlier values, highlighted and or filtered. The users associated with high deviance values can be re-prioritized or filtered from the crowd-sourced framework. Users that are associated with static "central tendency" values may be ranked as high contributors (e.g., low deviance contributors)”, thus, within the UI, the user has the option to remove old users and add new users by selecting the group that is less outlier, or more central tendency, thus, the central tendency group option would reduce bias)


Claim 14:
Restrepo Conde teaches at least one processor (Restrepo Conde [0089] “processor”)

Restrepo Conde teaches at least one non-transitory computer readable medium comprising instructions that, when executed by the at least one processor, cause the system to: (Restrepo Conde [0045] “computer system readable media”)

Restrepo Conde teaches provide for display within a segment-generation-user interface a segment visualization for a segment of users (Restrepo Conde Fig 5a shows an interface with an identified and selected population on a social network graph item 550 of users 1-5, [0079] “In step 1, as in block 510, a social network graph 550 (e.g., social crowd-sourced graph) is defined of participants of crowdsourcing such as, for example, user 1-5, which may be in communication with a user 502. Each user (e.g., users 1-5) may be analyzed to identify one or more interactions with other users”)  selected for a proposed action; (Restrepo Conde [0066] “The analysis component 465 may identify a query or request from one or more of the crowd-sourced users 470A-N, 472A-B, and 474A-B such as, for example, "how is the Italian Food at restaurant A?" The analysis component 465 may collect a plurality of recommendations from the crowd-sourced users 470A-N, 472A-B, and 474A-B associated with a social graph”, thus, a plurality of users are identified for the action of asking them a query and getting their recommendation)

Restrepo Conde does not explicitly teach together with a bias-detection option selectable for generating bias scores for the segment of users. However, Rosenberg is analogous art of displaying bias data on a user interface [Fig 4 items 406, 408]. Rosenberg [0140] “In FIG. 3, in the target area 206 the prompt bar 202, the ask button 228”. Thus, a bias detection option (ask button) can be displayed with a main display area, such as Restrepo Conde’s [Fig 5a] interface with a distribution of users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the bias determination user interface of Restrepo Conde with the bias determination user interface of Rosenberg, so questions can be asked and answered in real time using real-time synchronous collaboration [Rosenberg 0035] thus, avoiding the pitfalls of asynchronous polling [Rosenberg 0035] such as distorted results [Rosenberg 0034].

The modified Restrepo Conde + Rosenberg does not explicitly teach that the bias scores are based on a user-selected characteristic of users within the segment of users. However, Hughes is analogous art of bias determination within a user interface [abstract]. Hughes Fig 8 shows user selection options of age, and gender with a graph on a single interface. Hughes [0018] “FIG. 8 shows an exemplary user interface whereby a user enters parameters that guide an online advertising campaign and is directly presented with an estimated resultant GRP quantity and an estimated cost for the campaign”. Hughes [abstract] “A broader base of polarized viewers is then characterized for age and gender bias, and their propensity to visit a polarized MP is rated”. determine a degree of polarity for different Media Properties (MPs)--typically websites offering ads--with respect to gender and age bias. A broader base of polarized viewers is then characterized for age and gender bias, and their propensity to visit a polarized MP is rated. Based on observed and calculated parameters, a GRP total is then predicted and priced to a client/advertiser for an online ad campaign”. Thus, Hughes teaches determining a user polarization rating with respect to gender and age bias to determine GRPs (Gross rating points). Hughes Fig 9a shows graphing GRP (gross rating points) with respect to user polarization which includes gender and age bias. Thus, Highes teaches generating bias scores for the segment of users based on a user-selected characteristic of users within the segment of users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the bias determination user interface of the modified Restrepo Conde + Rosenberg with the bias determination user interface of Hughes so that users can determine optimal campaign spending strategies to make with respect to polarized (biased) consumers [Hughes Fig 9a shows a graph such that greater spending results in a flattening curve which produces less GRPs with respect to polarized (biased) users] with respect to various campaign goals such as % reach, budget, dates, inventory [Hughes Fig 8].

The modified Restrepo Conde + Rosenberg + Hughes teaches based on receiving an indication of the bias-detection option generate a bias score for the segment of users selected for the proposed action by combining a weighted measure of group bias and a weighted measure of individual bias corresponding to the user-selected characteristic for users within the segment of (Rosenberg shows in Fig 408 “Your Sync which is an individual bias relative to the group, [0107] “answer window 412 is the session synchronicity value score indication 408. The session user synchronicity value is a statistical indication of how well the particular user of this computing device 104 was aligned in his input with the swarm as a whole”, thus, “Your Sync score includes a measure of the individual and a measure of the group based on user responses because the score is the individual recommendation relative to the group recommendation)

The modified Restrepo Conde + Rosenberg + Hughes teaches modify the segment of users to reduce the bias score by at least one of adding users to the segment of users or excluding users from the segment of users; and (Restrepo Conde Fig 5b shows options “users associated with high deviance values – “biased” contributors and “users associated with static “central tendency values – high contributors, Restrepo Conde [0017] “Values that have a high deviance (distance) from central values are marked as outlier values, highlighted and or filtered. The users associated with high deviance values can be re-prioritized or filtered from the crowd-sourced framework. Users that are associated with static "central tendency" values may be ranked as high contributors (e.g., low deviance contributors)”, thus, within the UI, the user has the option to add or exclude users based being more outlier or more central tendency based on the selected Fig 5b option)

The modified Restrepo Conde + Rosenberg + Hughes teaches provide for display within the segment-generation-user interface: a modified segment visualization depicting a distribution of the modified segment of users according to the user-selected characteristic and a modified bias score for the modified segment of users (Restrepo Conde Fig 5a shows a bias score for each user, as discussed above in [0080] “block 520 indicates that types of communications for the topic of "Mexican restaurant" for user 2 indicates that user 2 dislikes spicy food and therefore has a negative bias (e.g., skewed bias) with an assigned negative bias score (e.g., -0.8), thus, based on a *hates spicy food* bias characteristic per a user within the population, that user’s bias is adjusted based on that characteristic)


Claim 16
The modified Restrepo Conde + Rosenberg + Hughes teaches at least one processor, (Restrepo Conde [0089] “processor”) cause the system to determine the weighted measure of individual bias by: (Restrepo Conde [0069] “In one aspect, the bias score may be an assigned value, a percentage, and/or a value within a range of values for indicating a degree of bias towards a particular query or communication based on a collection of weighted values of a plurality of factors”, thus, Restrepo Conde teaches weighted individual bias)

The modified Restrepo Conde + Rosenberg + Hughes teaches identifying a user dataset comprising the segment of users selected for the proposed action and an excluded segment of users not selected for the proposed action;  (Restrepo Conde Fig 5b shows options “users associated with high deviance values – “biased” contributors and “users associated with static “central tendency values – high contributors, Restrepo Conde [0017] “Values that have a high deviance (distance) from central values are marked as outlier values, highlighted and or filtered. The users associated with high deviance values can be re-prioritized or filtered from the crowd-sourced framework. Users that are associated with static "central tendency" values may be ranked as high contributors (e.g., low deviance contributors)”, thus, within the UI, the user has the option to select the group that this more outlier, or more central tendency, thus, the central tendency group option would reduce bias)

The modified Restrepo Conde + Rosenberg + Hughes teaches applying a classification algorithm to the user dataset to generate clusters of users based on characteristics corresponding to users within the user dataset, wherein each cluster comprises a set of users sharing at least one common characteristic; (as discussed above, Restrepo Conde [Fig 5b, 0017] teaches categorizing users into selectable groups based on outlier bias/ or closer to central tendency bias of past contributions, so a user can select each option to generate the separate clusters of users)

The modified Restrepo Conde + Rosenberg + Hughes teaches determining an individual-bias score based on distributions of the segment of users and the excluded segment of users within the generated clusters of users; (as discussed above, Restrepo Conde [Fig 5b, 0017] teaches adding or removing a cluster based on user selection in Fig 5b, so, the bias score is based on including one cluster and based on excluding the other cluster or vice-versa)

The modified Restrepo Conde + Rosenberg + Hughes teaches applying a weight to the individual-bias score. (Restrepo Conde [0069] “In one aspect, the bias score may be an assigned value, a percentage, and/or a value within a range of values for indicating a degree of bias towards a particular query or communication based on a collection of weighted values of a plurality of factors”, thus, Restrepo Conde teaches weighted individual bias)

Claim 18:
The modified Restrepo Conde + Rosenberg + Hughes teaches provide for display together with the segment visualization and the bias-detection option, one or more measured-bias-characteristic options selectable for indicating respective user-selectable characteristics for generating the bias score (Hughes Fig 8 item 804 shows an age selector, Hughes [Col 4 63 – Col 5 2] “a particular viewer, has characteristics that are biased (or not biased) with respect to certain targeting criteria. Polarization ratings are usually expressed in terms of probability percentages--however other rating methods may be used. Targeting characteristics most commonly utilized for polarity rating are typically age and gender”)


Claim 19 is similar in scope to claim 11 and is rejected under similar rationale


Claim 20 is similar in scope to claim 4 and is rejected under similar rationale


21.	Claims 6, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Restrepo Conde et. al. (“Restrepo Conde”, US 2020/0250561) in further view of Rosenberg (“Rosenberg”, US 2016/0170594) in further view of Hughes et. al. (“Hughes”, US 2014/0278912) in further view of Vasconcelos et. al. (“Vasconcelos”, US 2020/0082299).

Claim 6:
The modified Restrepo Conde + Rosenberg + Hughes teaches by the at least one processor, (Restrepo Conde [0089] “processor”) 

The modified Restrepo Conde + Rosenberg + Hughes does not explicitly teach cause the computer system to determine the measure of group bias by: identifying an excluded segment of users not selected for the proposed action from a user dataset. However, Vasconcelos is analogous art of determining bias in a user interface [0044]. Vasconcelos [0051] “For discussion purposes only, and not by way of limitation, we can assume that X is the general population and S represents people having the attribute of a disability. The concern may be that lenders give fewer loans to people with a disability even though they have a substantially similar credit worthiness as the general population”. Thus, two groups: one is general population, and the other is people with a disability, both share the same credit worthiness characteristic. 

Vasconcelos [0054] “Accordingly, when given an individual x as input h(x)=1 if x receives a loan, and -1 if the individual is rejected. The bias, or statistical imparity, of h on S with respect to X, D is provided by the expression below. Vasconcelos [0055] “Accordingly, the statistical imparity (i.e., bias) is the difference between the probability that a random individual drawn from S is labeled 1 and the probability that a random individual from the complement S.sup.C is labeled 1”. Vasconcelos  “When that difference is small, the classifier has "statistical parity," i.e. to conforms to the notion of fairness, and is therefore considered not to be biased”. Thus, Vasconcelos teaches calculating a group bias for a people with disability based on calculating separate probabilities per group for an action, and taking the difference in the probabilities. It 

The modified Restrepo Conde + Rosenberg + Hughes + Vasconcelos teaches comparing a first probability that users within the segment of users correspond to the characteristic with a second probability that users within the excluded segment of users correspond to the user-selected characteristic (Vasconcelos [0055] “Accordingly, the statistical imparity (i.e., bias) is the difference between the probability that a random individual drawn from S is labeled 1 and the probability that a random individual from the complement S.sup.C is labeled 1”)


Claim 15
The modified Restrepo Conde + Rosenberg + Hughes teaches executed by the at least one processor, (Restrepo Conde [0089] “processor”) 

The modified Restrepo Conde + Rosenberg + Hughes does not explicitly teach cause the system to determine the weighted measure of group bias by: identifying an excluded segment of users not selected for the proposed action from a user dataset. However, Vasconcelos is analogous art of determining bias in a user interface [0044]. Vasconcelos [0051] “For discussion purposes only, and not by way of limitation, we can assume that X is the general population and S represents people having the attribute of a disability. The concern may be that lenders give fewer loans to people with a disability even though they have a substantially similar credit worthiness as the general population”. Thus, two groups: one is general population, and the other is people with a disability, both share the same credit worthiness characteristic.  Vasconcelos [0054] “Accordingly, when given an individual x as input h(x)=1 if x receives a loan, and -1 if the individual is rejected. The bias, or statistical imparity, of h on S with respect to X, D is provided by the expression below. Vasconcelos [0055] “Accordingly, the statistical imparity (i.e., bias) is the difference between the probability that a random individual drawn from S is labeled 1 and the probability that a random individual from the complement S.sup.C is labeled 1”. Vasconcelos  “When that difference is small, the classifier has "statistical parity," i.e. to conforms to the notion of fairness, and is therefore considered not to be biased”. Thus, Vasconcelos teaches calculating a group bias for a people with disability based on calculating separate probabilities per group for an action, and taking the difference in the probabilities. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the bias determination user interface of the modified Restrepo Conde + Rosenberg + Hughes with the bias determination user interface of Vasconcelos, so bias mitigation techniques and bias mitigation models that more effectively reduce bias are chosen [Vasconcelos 0063- 0064] to reduce user unfair decision-making [Vasconcelos 0022].

The modified Restrepo Conde + Rosenberg + Hughes + Vasconcelos teaches comparing a first probability that users within the segment of users correspond to the user-selected characteristic with a second probability that users within the excluded segment of users correspond to the user-selected characteristic. (Vasconcelos [0055] “Accordingly, the statistical imparity (i.e., bias) is the difference between the probability that a random individual drawn from S is labeled 1 and the probability that a random individual from the complement S.sup.C is labeled 1”)

The modified Restrepo Conde + Rosenberg + Hughes + Vasconcelos teaches applying a weight to a difference between the first probability and the second probability (as discussed above, Vasconcelos [0055] the difference in group probabilities is a bias score, Restrepo Conde [0069] “In one aspect, the bias score may be an assigned value, a percentage, and/or a value within a range of values for indicating a degree of bias towards a particular query or communication based on a collection of weighted values of a plurality of factors”, so, weighting factors can be applied to a determined bias score)


Claim 17:
The modified Restrepo Conde + Rosenberg + Hughes + Vasconcelos teaches further comprising instructions that, when executed by the at least one processor, (Restrepo Conde [0089] “processor”) the computer system to determine that a bias exists by comparing the bias score to a bias-score threshold. (Restrepo Conde [0016] “Those of the plurality of recommendations having a bias score exceeding a central tendency value threshold may be identified, highlighted, and/or filtered according to a crowd-sourced deviation opinion (CSDO) model”)


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erik Stitt whose telephone number is (571)270-5064.  The examiner can normally be reached on M-F 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Savla, Arpan, can be reached on (571) 272-1077.The fax phone number for the organization where this application or proceeding is assigned is 571-270-6064.



EVS


/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145